exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE UNIFIRST CORPORATION AMENDED 2010 STOCK OPTION AND INCENTIVE PLAN

 

 

Name of Grantee:

Ronald D. Croatti    

 

 

 

 

No. of Shares:

140,000

 

 

 

 

Grant Date:

April 21, 2016  

 





 

 

Pursuant to the UniFirst Corporation Amended and Restated 2010 Stock Option and
Incentive Plan (the “Plan”), UniFirst Corporation (the “Company”) hereby grants
a Restricted Stock Award (an “Award”) to the Grantee named above with respect to
the number of shares of Common Stock, par value $0.10 per share, of the Company
(the “Stock”) set forth above (the “Shares”). Upon acceptance of this Award, the
Grantee shall receive the number of Shares of Stock specified above, subject to
the restrictions and conditions set forth herein. The Company acknowledges the
receipt from the Grantee of consideration with respect to the par value of the
Stock in the form of past or future services rendered to the Company by the
Grantee or such other form of consideration as is acceptable to the Compensation
Committee of the Board of Directors of the Company (the “Administrator”).

 

1.     Acceptance of Award. The Grantee shall have no rights with respect to
this Award unless he shall have accepted this Award by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the Shares of Restricted Stock so accepted shall be issued and
represented by a stock certificate, and the Grantee’s name shall be entered as
the stockholder of record on the books of the Company. Thereupon, the Grantee
shall have all the rights of a stockholder with respect to such Shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Sections 2 and 3 below.

 

2.     Earning of Restricted Stock.

 

(a)     The number of Shares of Restricted Stock to be earned by the Grantee
will vary depending upon the Company’s achievement of the Performance Criteria,
as set forth below in this Section 2. The number of Shares of Restricted Stock
determined pursuant to this Section 2 shall be deemed earned by the Grantee.

 

(b)     The Performance Criteria for the determination of the number of Shares
earned hereunder will be based on the Company’s consolidated revenue adjusted as
set forth in Section 2(c) (“Revenue”) and operating margin adjusted as set forth
in Section 2(c) (“Operating Margin”) for the following periods: the last 6
months of the Company’s 2016 fiscal year (“Fiscal 2016”); the Company’s 2017
fiscal year (“Fiscal 2017”); the Company’s 2018 fiscal year (“Fiscal 2018”); on
a partial cumulative basis for the period including Fiscal 2016 and Fiscal 2017;
and on an a total cumulative basis for the period including Fiscal 2016, Fiscal
2017 and Fiscal 2018. The maximum number of Shares that may be earned on account
of the achievement of one or more Performance Criteria based on the Company’s
Revenues is 70,000 Shares. The maximum number of Shares that may be earned on
account of the achievement of one or more Performance Criteria based on the
Company’s Operating Margin is 70,000 Shares. Such Performance Criteria and the
number of Shares that will be earned upon achievement of such Performance
Criteria are as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     Fiscal 2016:

 

 

Performance Achieved

Number of Shares Earned

     

Threshold:

Revenue (in thousands) – $715,519

16,667

        Operating Margin – 16.5% 16,667      

Target:

Revenue (in thousands) – $723,519

20,000

        Operating Margin – 17.5% 20,000      

Maximum:

Revenue (in thousands) – $730,519

23,333

        Operating Margin – 18.5% 23,333

 

 

(ii)     Fiscal 2017:

 

 

Performance Achieved

Number of Shares Earned

     

Threshold:

Revenue (in thousands) – $1,474,600

16,667

        Operating Margin – 16.5% 16,667      

Target:

Revenue (in thousands) – $1,489,200

20,000

        Operating Margin – 17.5% 20,000      

Maximum:

Revenue (in thousands) – $1,503,800

23,333

        Operating Margin – 18.5% 23,333

 

 
2

--------------------------------------------------------------------------------

 

 

(iii)     Fiscal 2018:

 

 

Performance Achieved

Number of Shares Earned

     

Threshold:

Revenue (in thousands) – $1,518,984

16,667 

        Operating Margin – 16.5% 16,667      

Target:

Revenue (in thousands) – $1,533,876

20,000 

        Operating Margin – 17.5% 20,000      

Maximum:

Revenue (in thousands) – $1,548,768

23,333

        Operating Margin – 18.5% 23,333

 

 

(iv)     Fiscal 2016 and Fiscal 2017 on a partial cumulative basis (the “Partial
Cumulative Criteria):

 

 

Performance Achieved

Number of Shares Earned

     

Threshold:

Revenue (in thousands) – $2,190,119

33,333 

        Operating Margin – 24.8% 33,333      

Target:

Revenue (in thousands) – $2,212,719

40,000 

        Operating Margin – 26.3% 40,000      

Maximum:

Revenue (in thousands) – $2,234,319

46,667 

        Operating Margin – 27.8% 46,667

 

 

(v)     Fiscal 2016, Fiscal 2017 and Fiscal 2018, on a total cumulative basis
(the “Total Cumulative Criteria”):

 

 

Performance Achieved

Number of Shares Earned

     

Threshold:

Revenue (in thousands) – $3,709,103

50,000

        Operating Margin – 41.3% 50,000      

Target:

Revenue (in thousands) – $3,746,595

60,000

        Operating Margin – 43.8% 60,000      

Maximum:

Revenue (in thousands) – $3,783,087

70,000

        Operating Margin – 46.3% 70,000

  

 
3

--------------------------------------------------------------------------------

 

 

(c)     The Administrator shall certify at its first meeting after the first
public release by the Company of its audited financial statements for each of
Fiscal 2016, Fiscal 2017 and Fiscal 2018, respectively, whether the Performance
Criteria have been met with respect to such fiscal year, or in the case of
Fiscal 2017, whether the Performance Criteria based on the Partial Cumulative
Criteria have been met, or in the case of Fiscal 2018, whether the Performance
Criteria based on the Total Cumulative Criteria have been met.

 

All determinations regarding satisfaction of the Performance Criteria will be
based on the Company’s audited financial statements and its books and records
for the applicable fiscal years; provided that (1) the Company’s revenues shall
be adjusted to reflect the impact of any decrease in the exchange rate of the
Canadian dollar to the U.S. dollar from 0.75 to 1.0 during Fiscal 2016, Fiscal
2017 or Fiscal 2018, and (2) the Company’s operating margins shall be adjusted
to add back non-cash items, including depreciation, intangibles amortization and
stock-based compensation and to reflect the following exclusions: changes in
Generally Accepted Accounting Principles, any losses, costs and expenses
associated with or arising from any claims, litigation, regulatory
investigations, or environmental investigations and remediation which in the
aggregate in any fiscal year are in excess of $1,000,000; any losses, costs and
expenses associated with or arising from any impairment of tangible or
intangible assets; any losses, costs and expenses associated with or arising
from any natural catastrophes, war, terrorism, business interruption or similar
events; any losses, costs and expenses in Fiscal 2016, Fiscal 2017 or Fiscal
2018 for gasoline, natural gas and other energy and utility costs which in the
aggregate in any of those periods are in excess of 4.0% of the Company’s
Revenues for such period; any health care costs, losses or expenses in any
fiscal year which in the aggregate in Fiscal 2016, Fiscal 2017 or Fiscal 2018
are in excess of 2.6% of the Company’s Revenues for such period; any costs in
Fiscal 2016, Fiscal 2017 or Fiscal 2018 paid to the Company’s principal
contractor relating to the Unity 20/20 project which are expensed for financial
reporting purposes; any outside contractor or consultant costs in Fiscal 2016,
Fiscal 2017 or Fiscal 2018, in each case associated with or related to the
testing, training, transition or deployment of the Unity 20/20 system which are
expensed for financial reporting purposes; and the operating results in Fiscal
2016, Fiscal 2017 and Fiscal 2018 of any plants or branches that were being
operated by a third-party prior to the acquisition thereof by the Company
subsequent to the effective date of the Award.

 

(d)     If the Grantee’s employment with the Company and its Subsidiaries is
terminated without Cause or by reason of death or Disability in Fiscal 2016,
Fiscal 2017 or Fiscal 2018, the Grantee shall be eligible to earn the full
number of Shares that could be earned on account of that fiscal year containing
the date of such termination, based on the achievement of the applicable
Performance Criteria during that fiscal year. In addition, if the Grantee’s
employment with the Company and its Subsidiaries is terminated without Cause or
by reason of death or Disability and the date of such termination is during (i)
Fiscal 2017, the Grantee shall be eligible to earn the full number of Shares
that could be earned upon achievement of the Partial Cumulative Criteria if the
Partial Cumulative Criteria is achieved, or (ii) Fiscal 2018, the Grantee shall
be eligible to earn the full number of Shares that could be earned upon the
achievement of the Total Cumulative Criteria if the Total Cumulative Criteria is
achieved.

 

 
4

--------------------------------------------------------------------------------

 

 

 

(e)     Any Shares not earned by the Grantee on account of the achievement of
the Performance Criteria shall automatically be forfeited to the Company.

 

3.     Restrictions and Conditions.

 

(a)     Any stock certificate for the Shares of Restricted Stock granted hereby
shall bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such Shares are subject to restrictions as set
forth herein.

 

(b)     Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting, except as set forth in Sections 3(c), (d) and (e) below.

 

(c)     The Grantee may at any time from and after the Grant Date transfer
(each, a “Transfer”) all or a portion of such Shares of Restricted Stock (the
“Transferred Restricted Shares”) to any holder of shares of Class B Common Stock
of the Company in exchange for an identical number of shares of Class B Common
Stock of the Company (the “Transferred Class B Shares”). From and after the date
of any Transfer, (i) all restrictions and conditions on the Transferred
Restricted Shares set forth herein and in the Plan shall immediately and
automatically lapse such that the Transferred Restricted Shares shall no longer
be Restricted Stock and (ii) such restrictions shall immediately and
automatically attach to the Transferred Class B Shares to the same extent as
such restrictions attached to the Transferred Restricted Shares immediately
prior to their Transfer.

 

(d)     In addition, the Grantee may at any time from and after a Transfer,
transfer all or any portion of the Transferred Class B Shares to any party in
exchange for an identical number of shares of Common Stock (“Common Shares”) of
the Company (each, a “Subsequent Transfer”). From and after the date of any
Subsequent Transfer, (i) all restrictions and conditions that attached to the
Transferred Class B Shares shall immediately and automatically lapse such that
the Transferred Class B Shares shall no longer be Restricted Stock and (ii) such
restrictions shall immediately and automatically attach to the Common Shares to
the same extent as such restrictions attached to the Transferred Class B Shares
immediately prior to their Subsequent Transfer.

 

(e)     There shall be no limitations or restrictions on (i) the aggregate
number of Transfers or Subsequent Transfers or (ii) the number of times that the
same shares may be Transferred or Subsequently Transferred, pursuant to Sections
3(c) and (d) above.

 

 
5

--------------------------------------------------------------------------------

 

 

4.     Vesting of Restricted Stock.

 

(a)     To the extent the Shares of Restricted Stock are earned pursuant to and
in accordance with Section 2, the restrictions and conditions in Section 3 of
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. The restrictions and conditions in Section 3 shall
lapse only with respect to the number of Shares of Restricted Stock specified as
vested on such date.

 

Number of
Shares Vested

Vesting Date

   

50% of Shares Earned

April 21, 2019

50% of Shares Earned

April 21, 2020

 

Subsequent to such Vesting Date or Dates, the Shares on which all restrictions
and conditions have lapsed shall no longer be deemed Restricted Stock. The
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.

 

(b)     If the Grantee’s employment with the Company and its Subsidiaries is
terminated without Cause or by reason of death or Disability prior to the
vesting of Shares of Restricted Stock granted herein, all Shares of Restricted
Stock that have been earned (or could be earned pursuant to Section 2(b) with
respect to the fiscal year containing the effective date of such termination)
pursuant to Section 2 shall immediately and automatically vest in full and no
longer be deemed Restricted Stock.

 

5.     Dividends. Dividends on Shares of Restricted Stock shall be paid
currently to the Grantee.

 

6.     Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan; provided that in the event of any inconsistencies between the
provisions of this Award and the provisions of the Plan, the provisions of this
Award shall control. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein; provided,
that the capitalized terms set forth in Sections 2(d) and 4(b) hereof which are
not otherwise defined herein shall have the respective meanings set forth in the
Employment Agreement referred to in Section 9 hereof.

 

7.     Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for U.S. federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any U.S. federal, state, and local taxes required
by law to be withheld on account of such taxable event. The Grantee may elect to
have the required minimum tax withholding satisfied, in whole or in part, by
authorizing the Company to withhold from the Shares a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the withholding amount
due.

 

 
6

--------------------------------------------------------------------------------

 

 

8.     Election Under Section 83(b). The Grantee and the Company hereby agree
that the Grantee may not file with the Internal Revenue Service an election
under Section 83(b) of the Internal Revenue Code.

 

9.     No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time, subject to the terms of
that certain Employment Agreement, dated as of April 21, 2016, as amended from
time to time, between the Company and the Grantee.

 

10.     Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

 



UNIFIRST CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Iandoli 

 

 

Michael Iandoli

Chairman of the Compensation Committee

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

April 21, 2016

 

/s/ Ronald D. Croatti

 

 

 

Grantee’s Signature

 

 

 









 







Grantee’s name and address:







 







Ronald D. Croatti







 









c/o UniFirst Corporation







 









68 Jonspin Road







 









Wilmington, MA 01887

 

 

 7